DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/21/2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-12, and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Breed (US 20080157940 A1).
	With respect to claim 1, Breed discloses: A removable component system, comprising: a removable component (70, Fig. 6) selectively connectable to a mounting surface (vehicle floor, illustrated but not numbered; see Fig. 6), the removable component including a component electrical unit ("74", see paragraph [0187] and Fig. 6); an antenna (see “longitudinally spaced apart antennas” and “other seat and seatback position systems”, paragraph [0616]); a system controller (“neural network”, paragraph [0721]) configured to communicate with the component electrical unit and the antenna; and a track assembly (see “seat track”, paragraph [0721]) configured to be fixed to said mounting surface; wherein the removable component is selectively connectable to said mounting surface via the track assembly; the removable component is configured for selective connection with, removal from, and movement along the track assembly; and the system controller is configured to obtain a position of the removable component relative to said mounting surface via the antenna and the component electrical unit.
	Note regarding the limitation that the component is “removable”, the examiner takes official notice that within the motor vehicle art, seats are generally removable from their mounting surfaces.  Further, the recitation that the component is “removable” does not impart structure to define over the art and only requires the ability to so perform.
	With respect to claim 2, Breed discloses: a plurality of additional removable components (189, Fig. 19) configured for selective connection with, removal from, and movement along the track assembly (see “seat track”, paragraph [0721]). 
	  With respect to claim 7, Breed discloses a system controller configured to obtain the position of the removable component via an angle of arrival determination (see “angle of reflected beam”, paragraph [0152]) and/or a time-of-flight determination (see “specific timed transmissions”, paragraph [0027]). 
	With respect to claim 8, Breed discloses: the removable component (70, Fig. 6) includes a safety device (see “airbag” and “pretensioners”, paragraph [0774]). 
	With respect to claim 9, Breed discloses: the safety device include an airbag and/or pretensioner (see “airbag” and “pretensioners”, paragraph [0774]).
	With respect to claim 10, Breed discloses: at least one of the system controller and a component controller of the component electrical unit is configured to control, at least indirectly, the safety device (see “airbag” and “pretensioners”, paragraph [0774]) according to the position of the removable component (see “based on occupant morphological characteristics”, paragraph [0774]). 
	Note, the occupant’s morphological characteristics are determined with information from a seat track position sensor, and accordingly, the airbag and pretensioner are operated at least indirectly according the position of the removable component. 
	With respect to claim 11, Breed discloses: the system controller is configured to generate an electronic map (see “map the location…”, paragraph [0334]) or model of the removable component and a plurality of additional removable components (see “occupant(s)”, paragraph [0334]) according to the position of the removable component and positions of additional removable components; and wherein the map or model includes status information (information about position and angle) of the removable component and the plurality of additional removable components.  
	With respect to claim 12, Breed discloses: a plurality of additional removable components (see “remaining seats”, paragraph [0134]) configured for connection with said mounting surface (vehicle floor, illustrated but not numbered; see Fig. 6); and a plurality of additional antennas (see “longitudinally spaced apart antennas” and “other seat and seatback position systems”, paragraph [0616]); wherein each of the additional removable components includes a respective component electrical unit ("74", see paragraph [0187] and Fig. 6); and the system controller is configured to obtain positions of the additional removable components relative to said mounting surface via the antenna, the plurality of additional antenna, and the respective component electrical units. 
	With respect to claim 20, Breed discloses: A method of operating the removable component system of claim 1, the method comprising: obtaining the position and an orientation of the removable component (see “reclining angle detecting sensor” and “seat track position detecting sensor”, paragraph [0041]); obtaining information about any child seats in the removable component system (see “determination of the presence of a rear facing child seat”, paragraph [0124]); creating virtual system model of the removable component system, the system model including models of the removable component, one or more safety device, and said mounting surface (see “map the location…”, paragraph [0334]); obtaining crash information from one or more crash sensors (see “crash sensors”, paragraph [0276]); and controlling the one ore more safety devices according to the position of the removable component, the orientation of the removable component, the crash information, and the information about any child seats (see paragraph [0774]). 

Allowable Subject Matter
Claims 3-6 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the closest prior art of record is Breed (US 20080157940 A1). The prior art differs from the claimed invention in that in the prior art in that the system controller is not configured to obtain a position and orientation of the plurality of additional removable components discloses by Breed. Suggestions to modify Breed to arrive at the claimed invention were not reasonable found in the prior art. 
Regarding claim 13, the closest prior art of record is Breed. Breed discloses all of the features of claim 13 but is silent in teaching configurations of the removable component in which the removable component faces a second direction. Suggestions to modify Breed to arrive at the claimed invention were not reasonable found in the prior art. 
Regarding claims 14 and 16, the closest prior art of record is Breed. Breed discloses all of the features of claim 14 but is silent in teaching an additional vehicle controller configured to control operation of the vehicle, wherein the system controller is in communication and/or incorporated with the vehicle controller. Suggestions to modify Breed to arrive at the claimed invention were not reasonable found in the prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses systems for determining the positions of seats in vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW D LEE/Examiner, Art Unit 3616   


                                                                                                                                                                                                     /PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616